Citation Nr: 1625506	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left ankle sprain. 

2.  Entitlement to service connection for bunion, left first toe, as secondary to service-connected left ankle sprain. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran's Spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1953 to December 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In a substantive appeal submitted in April 2013, the Veteran indicated that he wanted a hearing before the Board via videoconference on the issues of entitlement to a rating in excess of 10 percent for left ankle sprain and entitlement to service connection for bunion, left first toe, as secondary to service-connected left ankle sprain.  Thereafter, in an April 2016 notification, the Veteran was informed that he was scheduled for a videoconference hearing before the Board at the St. Petersburg RO on May 27, 2016.  In a correspondence dated May 21, 2016, the Veteran stated that he attempted to reschedule the videoconference hearing dated for May 27, 2016 in order to acquire additional documentation from a VA hospital that was not already included in his claims file.  In addition to this correspondence, the claims file also contains a statement from the Veteran's representative wherein it states that the Veteran wished to have the May 27, 2016 videoconference hearing postponed and rescheduled, on the grounds that the Veteran "has upcoming appointments prior to the hearing that are directly connected to what he is appealing." 

The Veteran's request for a postponement and rescheduling is accepted.  Therefore, the claim must be remanded so that the Veteran can be rescheduled for a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board, according to the date of the original request for such a hearing.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2014).  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




